Title: To James Madison from John Francis Mercer, 27 May 1803 (Abstract)
From: Mercer, John Francis
To: Madison, James


27 May 1803, “Council Chamber.” Transmits “a Letter from the Executive of Maryland to William Pinkney Esqr. together with a Duplicate for the information of the President of the United States.” Asks that JM forward the letter along with a packet directed to Pinkney.
 

   
   FC (MdAA: Executive Papers, 1801–14). 1 p.; in a clerk’s hand; signed by Mercer.



   
   Letter not found, but it was probably Mercer to Pinkney, 26 May 1803, requesting the latter’s “utmost cooperation” and trusting “to his discretion the payment of certain claims in order to settle expeditiously the whole case” (summarized in Radoff, The Bank Stock Papers, no. 5 of Calendar of Maryland State Papers [Annapolis, 1947], p. 30).


